                           UNITED STATES DISTRICT COURT
                           WESTERN DISTRICT OF MICHIGAN
                                SOUTHERN DIVISION


 JOHNNY DEWAYNE AARON, et al.,

        Plaintiffs,
                                                                  Case No. 1:19-cv-91
 v.
                                                                  HON. JANET T. NEFF
 TONY MOULATSIOTIS, et al.,

        Defendants.
 ____________________________/


                                           ORDER

       This is a civil action filed by three pro se litigants under 42 U.S.C. § 1983. Defendants

Tony Moulatsiotis, Donna B. VanderVries and Tim Burgess filed a Motion to dismiss (ECF No.

10). Defendant Jeffrey Lewis also filed a Motion to dismiss (ECF No. 30). The matter was

referred to the Magistrate Judge, who issued a Report and Recommendation on June 21, 2019,

recommending that this Court grant the motions. The Report and Recommendation was duly

served on the parties. No objections have been filed. See 28 U.S.C. § 636(b)(1). Therefore,

       IT IS HEREBY ORDERED that the Report and Recommendation (ECF No. 46) is

APPROVED and ADOPTED as the Opinion of the Court.

       IT IS FURTHER ORDERED that the Motions to dismiss (ECF Nos. 10 & 30) are

GRANTED.




Dated: July 17, 2019                                        /s/ Janet T. Neff
                                                          JANET T. NEFF
                                                          United States District Judge
